Citation Nr: 1226579	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD), acid reflux disease, hiatal hernia, and other intestinal problems, including as secondary to a psychiatric disorder.

4.  Entitlement to service connection for sleep apnea, including as secondary to a psychiatric disorder.

5.  Entitlement to service connection for fibromyalgia, including secondary to a psychiatric disorder.

6.  Entitlement to an increased evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity. 

7.  Entitlement to an increased evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

8.  Entitlement to an initial evaluation in excess of 80 percent for chronic renal insufficiency.  

9.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  

10.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus and diabetic retinopathy.   


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active military service from May 1965 to September 1969.  

This appeal initially came before the Board of Veterans' Appeals (Board) in October 2010 from rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  At that time, 13 claims were before the Board on appeal.  After the Board issued its October 2010 decision, the Veteran appealed denials of two claims to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The parties submitted a Joint Motion for Remand in August 2011, and the Court issued an Order in August 2011 which incorporated the Joint Motion.  The Court vacated and remanded the Board's 2010 decision, to the extent that it denied a request to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, and to the extent that it denied entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus.  These two claims return to the Board from the Court.  

In his CAVC appeal, the Veteran did not pursue the denial of service connection for chronic pulmonary disease, or the denials of increased initial evaluations for carpal tunnel syndrome, diabetes mellitus, peripheral neuropathy, or the denial of an increased rating for a post-operative scar, right chest wall.  Those denials became final.  

While the Veteran's CAVC appeal from the October 2010 Board decision was pending, the RO readjudicated the claims Remanded by the Board in its October 2010 decision.  The claims of entitlement to service connection for a gastrointestinal disorder, sleep apnea, and fibromyalgia, including as secondary to a psychiatric disability, were denied.  Those claims are again before the Board for appellate review.  
 
During the pendency of the Veteran's appeal to the CAVC, the Veteran submitted additional claims.  In October 2009, the Veteran perfected an appeal of denial of an initial evaluation in excess of 80 percent for chronic renal insufficiency.  The RO granted service connection for PTSD.  In September 2011, the Veteran perfected appeal for an initial evaluation in excess of 10 percent for PTSD.  

The Veteran also submitted new claims for an increased evaluation for diabetes mellitus and for peripheral neuropathy, right lower extremity, and left lower extremity.  In May 2012, the Veteran perfected his substantive appeal following denials of those claims.  Because substantive appeals have been perfected as to each of these claims, the claims are before the Board for appellate review.  

An April 2012 rating decision denied claims of entitlement to service connection for a cardiovascular disorder and for peripheral vascular disease.  No notice of disagreement (NOD) as to those claims appears in the claims files or the electronic file.  Those claims are not before the Board for appellate review at this time; the Board notes that the period allowed for a timely NOD has not expired.  

The Veteran has been awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); that award was terminated when the Veteran reached a 100 percent schedular evaluation.  The Veteran has not disagreed with any aspect of the award of TDIU, and no claim regarding TDIU is before the Board.  

The request to reopen the claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, and the claim of entitlement to service connection for ocular hypertension of the left eye, to include as secondary to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A GI disorder, to include GERD, acid reflux disease, or hiatal hernia, was not manifested during the Veteran's service, or proximate to his service, and no GI disorder results from or is secondary to a service-connected psychiatric disability, nor is a GI disorder aggravated by service-connected psychiatric disability.

2.  Sleep apnea was not manifested during the Veteran's service, or within an applicable presumptive period, and sleep apnea is not the result of or secondary to a service-connected psychiatric disability, nor is sleep apnea aggravated by service-connected psychiatric disability.

3.  No diagnosis of fibromyalgia has been assigned by the Veteran's medical providers.  
4.  The Veteran's disability due to peripheral neuropathy, right lower extremity, is manifested by sensory impairment and mild motor impairment, consistent with mild incomplete paralysis. 

5.  The Veteran's disability due to peripheral neuropathy, left lower extremity, is manifested by sensory impairment and mild motor impairment, consistent with overall moderate impairment, but is not manifested by a severity of incomplete paralysis that would, even considered together with the sensory symptoms, approximate severe neurologic impairment of either lower extremity.

6.  The Veteran's chronic renal insufficiency does not require dialysis, does not preclude more than sedentary activity, or result in a BUN greater than 80mg%, or, creatinine more than 8mg%.  

7.  Prior to March 14, 2011, the Veteran's PTSD resulted in depression, disturbed sleep, and decreased efficiency and reliability of the Veteran's management of his diabetes, with Global Assessment of Functioning scores ranging from 45 to 55.  

8.  From March 14, 2011, the Veteran's PTSD was manifested by some loss of effectiveness of the Veteran's management of his diabetes, with Global Assessment of Functioning scores ranging from 55 to 65. 
 
9.  The Veteran's diabetes mellitus does not require regulation of occupational and recreational activity.  

10.  The Veteran has a remaining visual field greater than 46 degrees but less than 60 degrees in each eye.    



CONCLUSIONS OF LAW

1.  A GI disorder, to include gastroesophageal reflux disease, acid reflux disease, hiatal hernia, or other GI problem, is not the result of disease or injury incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated in service, and is not secondary to or aggravated by a service-connected psychiatric disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Sleep apnea is not the result of disease or injury incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated in service, and is not secondary to or aggravated by a service-connected psychiatric disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. § 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.303 (2011).

4.  The criteria for a 20 percent evaluation for peripheral neuropathy, right lower extremity, but no higher evaluation, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8520, 8521 (2011). 

5.  The criteria for a 20 percent evaluation for peripheral neuropathy, left lower extremity, but no higher evaluation, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8520, 8521 (2011). 

6.  The criteria for an initial evaluation in excess of 80 percent for chronic renal insufficiency are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.104, 4.115a, Diagnostic Codes 7101, 7541 (2011). 

7.  The criteria for a 50 percent initial evaluation, but no higher, for PTSD prior to March 14, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2011).

8.  From March 14, 2011, the criteria for a 30 percent initial evaluation, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2011).

9.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.104, 4.119, Diagnostic Code 7913 (2011). 

10.  The criteria for a separate, compensable, 10 percent evaluation for diabetic retinopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6006, 6066, 6080 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues addressed in this decision.

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran perfected substantive appeal of the initial evaluations assigned for chronic renal insufficiency and for PTSD.  Since the service connection claim underlying the initial evaluation was granted, and the VCAA notice which preceded those claims was sufficient to allow the Veteran to prove his claim, no additional notice is required.  Further discussion of notice as to those claims is not required.

As to the other claims addressed in this decision, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Regarding the claims underlying the appeal perfected in 2008, the Veteran was sent pre-adjudication notices in March 2007, August 2007, January 2008, and May 2008.  Further, the letters included information regarding disability rating(s) and effective date(s) as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As to the claims denied in March 2012, the Veteran was sent a notice letter in November 2011.  That letter informed the Veteran of all elements of required notice.  

Moreover, the Veteran has been represented by an attorney since 2008, and the attorney's submissions establish that the Veteran's representative understood the evidence required to substantiate the claims.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009), (notice errors may not be presumed prejudicial; errors in notice may be cured).  The Board concludes that all required notice has been given to the Veteran. 


Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, service treatment records were obtained.  Private clinical records from each source identified by the Veteran were obtained.  The Veteran has been afforded VA examinations.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  Records from the Social Security Administration (SSA) have been obtained.  The Veteran's attorney has sent multiple submissions on behalf of the Veteran.  In addition, as to the claims addressed in the Board's 2010 Remand, development consistent with the instructions included in the October 2010 Remand has been conducted.  The Board is also satisfied there was substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that VA has satisfied its duty to assist the Veteran in obtaining evidence pertinent to the claim decided below.  No useful purpose would be served in remanding these matters for yet more development.  

Claims for Service Connection 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as diabetes mellitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Malignant tumors are defined as chronic diseases.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he has had right knee or low back pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability, although lay evidence may be sufficient to establish diagnosis or etiology in certain circumstances, such as a disorder that is ready observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features).  

     GI disorder

The Veteran's service treatment records disclose treatment for gastroenteritis on one occasion in June 1969.  The Veteran's GI system was described as normal at the time of service separation examination in August 1969.  The Veteran does not contend that he manifested a GI disorder within the first year following his service or chronically and continuously after service.  The Veteran's 2003 application for SSA benefits does not describe a GI disorder.  VA clinical records disclose that a diagnosis of GERD was assigned.  The Veteran's medications include omeprazole (Pepcid), commonly advertised as a remedy for GI disorders (heartburn).  The Veteran reports pain in his throat and heartburn.

At the time of a June 2011 VA examination, the Veteran reported his lay belief that his PTSD cause him to be nervous and shake with stress.  The examiner who conducted the June 2011 VA examination opined that the medical literature did not support a finding that hiatal hernia or GERD could be due to, caused by, the result of, or a complication of PTSD, and opined that PTSD did not aggravate these disorders.  The examiner stated that an "extensive review" of current medical literature was conducted, including through online searches using Emedicine and the New England Journal of Medicine, among other search databases.

The examiner's opinion is credible and persuasive.  The Veteran has no medical expertise, so his lay belief that PTSD aggravates GI disorders is not competent medical evidence.  The effect of PTSD on a stomach disorder is not a relationship or effect that is readily observable by a lay person, so the Veteran's lay statement is not competent to establish such a relationship.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There was no diagnosis of a chronic GI disorder in service.  The Veteran does not contend that a GI disorder has been chronic and continuous since service, so as to establish a link to the Veteran's service.  Such a contention, if made, would conflict with the medical evidence of record.  The medical evidence establishes that a GI disorder is not secondary to or aggravated by a service-connected disability, to include PTSD.  The Board has considered each theory upon which service connection might be granted, but finds that the Veteran does not meets the criteria for service connection under any applicable theory of entitlement.

The preponderance of the evidence is against the Veteran's claim for service connection for a GI disorder.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim is denied.  38 U.S.C.A. § 5107(b). 

      Sleep Apnea

The clinical records reflect that the Veteran has received VA treatment for sleep apnea.  In particular, the Veteran has been issued a CPAP (continuous positive airway pressure) machine and mask.  See July 2011 VA outpatient treatment records.  

The examiner who conducted the June 2011 VA examination provided an opinion that medical literature does not support a finding that obstructive sleep apnea (OSA) is due to, caused by, the result of, a complication of, or aggravated by PTSD  The examiner reasoned that the mechanical cause of OSA is inappropriate relaxation of throat muscles during sleep.  The examiner explained that an individual is not awake when this occurs.    

The examiner stated that an "extensive review" of current medical literature was conducted, including through online searches using Emedicine and the New England Journal of Medicine, among other search databases.  The examiner's opinion that the Veteran's sleep apnea is not due to, caused by, the result of, or a complication of PTSD, and that sleep apnea is not aggravated by PTSD is unfavorable to the Veteran's claim.  
  
The examiner's opinion is credible and persuasive.  The Veteran has no medical expertise, so his lay belief that PTSD aggravates sleep apnea is not competent medical evidence.  The effect of PTSD on sleep apnea is not a relationship or effect that is readily observable or visible by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There was no diagnosis of sleep apnea in service, or until at least 25 years had elapsed after the Veteran's service discharge.  The Veteran does not contend that sleep apnea has been chronic and continuous since service.  The medical opinion evidence establishes that there is no medical literature to support the Veteran's claim that sleep apnea is secondary to or aggravated by PTSD.  The Board has considered each theory upon which service connection might be granted, but finds that the Veteran does not meet the criteria for service connection under any applicable theory of entitlement.

The preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim is denied.  38 U.S.C.A. § 5107(b).  

      
Fibromyalgia

The law governing benefits for Veterans does not authorize benefits unless the disability for which compensation is sought is present.  The presence of the claimed disorder at some time during the period covered by the claim is the cornerstone of a valid claim for VA compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (affirming interpretation of governing statute as requiring the existence of a present disorder for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

The examiner who conducted a June 2011 VA examination opined that a diagnosis of fibromyalgia was not appropriate in the Veteran's case.  The examiner opined that symptoms the Veteran characterized as "fibromyalgia" were symptoms of peripheral neuropathy.  The clinical evidence establishes that the Veteran has complained of various muscle and skeletal problems.  An April 2008 treatment note reflects that the Veteran reported a belief that he had fibromyalgia.  However, that treatment note, and the subsequent notes, does not reflect that the provider assigned a diagnosis of fibromyalgia.  The Board notes that several diagnoses of musculoskeletal disorders, including degenerative disease of the spine, a left shoulder disorder, and bilateral carpal tunnel syndrome, among others, have been identified.  

The clinical evidence reflects that the Veteran asked whether a diagnosis of fibromyalgia should be assigned, but the clinical records do not establish that a diagnosis of fibromyalgia was assigned.  No diagnosis of "fibromyalgia" is listed in the Veteran's "Problem List," which includes notations that the Veteran has spinal stenosis of the lumbar region, carpal tunnel syndrome, and more than 20 other disorders.  See February 2012 VA Problem List.  

Fibromyalgia is defined as a syndrome of chronic pain of the musculoskeletal system.  Dorland's Illustrated Medical Dictionary 711 (30th ed. 2003).  The Veteran, as a lay person, is competent to state that he experiences pain, but he is not competent to assign a medical diagnosis for his symptoms of pain.  The examiner opined that the pain the Veteran attributes to fibromyalgia is due to peripheral neuropathy.  

The Veteran has already been awarded service connection for peripheral neuropathy.  The records of the Veteran's medical evaluation and treatment are extensive.  The examiner's conclusion that no diagnosis of fibromyalgia is appropriate was rendered after the examiner reviewed the records and conducted examination of the Veteran, and the examiner's opinion is of greater weight and probative value than the Veteran's opinion as to the appropriate diagnosis.  The medical evidence is consistent with the examiner's conclusion.  

In the absence of a medical diagnosis of fibromyalgia, the Board is not authorized to grant service connection for fibromyalgia.  The presence of the claimed disorder at some time during the period covered by the claim is the cornerstone of a valid claim for VA compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (affirming interpretation of governing statute as requiring the existence of a present disorder for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

The preponderance of the competent medical evidence is against the Veteran's claim for service connection for fibromyalgia.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.  38 U.S.C.A. § 5107(b).  

Claims for Increased Evaluations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that this appeal addresses some rating that have been in effect and some rating that following an initial grant of service connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  

Even where assignment of a rating is other than an initial grant of service connection and initial rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

     Peripheral Neuropathy of the Lower Extremities

The Veteran was awarded service connection for peripheral neuropathy in 2007, and sought an initial evaluation in excess of 10 percent.  That claim was denied by the Board's October 2010 decision, and that decision is final.  See August 8, 2011 CAVC Order.  The Veteran submitted a claim for a rating in excess of 10 percent for peripheral neuropathy of each lower extremity in October 2011.  The Veteran disagreed with denial of that claim, and perfected appeal following issuance of the SOC.  

The Veteran's peripheral neuropathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  That DC provides for evaluation of sciatic nerve injuries.  A 10 percent rating requires mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, DCs 8520, 8620, 8720. 

For such other nerves as the external popliteal nerve (common peroneal), internal popliteal nerve (tibial), and anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe.  38 C.F.R. § 4.124a, DCs 8521, 8524, 8526.  The posterior tibial nerve is evaluated as 10 percent disabling for either mild or moderate incomplete paralysis, and as 20 percent disabling for severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8525. 

Moderate incomplete paralysis is required for a compensable (10 percent) rating for the musculocutaneous nerve (superficial peroneal) and anterior tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, DCs 8522, 8523.  Severe to complete paralysis is required for a compensable (10 percent) rating for the internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, DCs 8527, 8528, 8529, 8530. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

In this case, the Veteran has impaired gait and balance and walks with hesitation.  These symptoms are caused, in part, his providers have indicated, because the Veteran has difficulty feeling the bottom of his feet, and in part because the Veteran sometimes has numbness of a lower extremity while walking.  The Veteran has, at times, used a wheeled walker to assist him with poor propulsion.  See December 2007 VA outpatient treatment records.  However, there is no discussion of use of a wheeled walker or rollator in the treatment records since October 2011, when this claim for increase was submitted, or in the treatment records for the year preceding submission of the claim.  At the time of the November 2011 VA examination, the examiner stated that the Veteran did not use an assistive device as a normal mode of locomotion, and did not indicate that the Veteran used a cane.  However, other records during the pendency of this claim state that the Veteran does use a cane.  

The examiner who conducted VA examination November 2011 noted that the Veteran could only stand or walk very short distances.  The Veteran's strength for bilateral knee extension and flexion and ankle plantar flexion was described as 5/5.  Deep tendon reflexes at the ankle and knee were present, at 1+, which is listed in the reference list as decreased, compared to normal of 2+.  Sensation to light touch was decreased at the ankles and feet.  There was no muscle atrophy.  The examiner stated that the Veteran had mild incomplete paralysis of the femoral nerve, affecting the quadriceps extensor muscles.  

It appears to the Board that the examiner's indication that the Veteran has mild incomplete paralysis of the femoral nerve indicates that the Veteran's peripheral neuropathy is not solely limited to sensory impairment.  Although the Veteran's muscle strength was described as normal for purposes of evaluation, that is, 5/5, and he does not have muscle atrophy, the examiner clearly noted that he Veteran has limitation of his ability to walk and stand.  The Board finds that the Veteran's sensory impairment, and his report of pain in the feet and lower legs, together with his limitations of the ability to walk and stand, establish that there is moderate impairment of both lower extremities.  This finding warrants a 20 percent evaluation, of each lower extremity.

Because the examiner specified that incomplete paralysis was mild, the objective examination demonstrates that the Veteran does not meet the criterion for severe nerve impairment under DC 8520 or 8521, since the criteria for the next higher rating, the 30 percent rating, for severe impairment, requires that incomplete paralysis be more than mild.  

The Board also notes that the examiner has indicated that the Veteran's peripheral neuropathy currently affects motor function of only one muscle group.  Therefore, the examination report does not warrant an increased evaluation in excess of 20 percent on the basis that function of more than one muscle group is affected.

In addition to the Veteran's report of sharp pain in his feet, he also reports pain shooting down the buttocks into the legs  A diagnosis of degenerative changes of the lumbar spine, as well as stenosis and multiple disc bulges, has been assigned.  The Veteran's reports of pain shooting down the buttocks into the legs does not warrant a higher rating for either lower extremity, as those symptoms have been attributed to the Veteran's lumbar disability.  Similarly, the Veteran reports pain in his calves, and claudication due to peripheral vascular disease has been diagnosed.  The report of that symptom does not warrant a higher rating.  

The Board has considered the evidence during the year prior to submission of this claim.  38 C.F.R. § 3.400(o)(2).  No increase in disability due to peripheral neuropathy during that period is shown by the evidence.  In fact, treatment notes dated in 2009 and 2010 stated that the Veteran's peripheral neuropathy was stable.

The preponderance of the evidence is against an evaluation in excess of 20 percent for impairment of the peripheral nerves for either lower extremity during any portion of the pendancy of this claim.  An increased evaluation to 20 percent, but no higher rating, may be granted.  

Initial Evaluation in Excess of 80 Percent for Chronic Renal Failure

The Veteran was awarded service connection for chronic renal insufficiency by a rating decision issued in July 2009.  This appeal for an increased initial evaluation follows the 2009 grant of service connection and assignment of an initial 80 percent rating for chronic renal insufficiency.

The Veteran's chronic renal insufficiency is rated as 80 percent disabling under 38 C.F.R. § 4.115a, DC 7541, which pertains to renal involvement in diabetes mellitus.  DC 7541 directs that renal involvement in diabetes mellitus be rated as renal dysfunction.  The Veteran's renal impairment is currently evaluated as 80 percent disabling.  That rating is provided when there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

The next higher rating, a total evaluation, is warranted if renal dysfunction requires regular dialysis, or precludes more than sedentary activity as the result of persistent edema and albuminuria; or, BUN is more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems.  

In this case, the Veteran does not require dialysis.  His BUN has remained below 80mg% his creatinine level has remained below 8mg%.  See VA outpatient treatment records June 2011 (BUN 26mg%, creatinine 1.6 mg%); July 2100 (BUN 30mg%, creatinine 1.6 mg%).  

In September 2011, the Veteran's provider noted, "His Cr[eatinine] is at baseline 1.5 (mg%).  He has good blood pressure control and minimal proteinuria."  This assessment establishes that, if the Veteran's activity is limited, that limitation is not due to albuminuria (proteinuria), and thus does not warrant an increased evaluation in excess of 80 percent for renal dysfunction.  

In January 2012, increased lower extremity edema was noted.  The Veteran's medications were changed, including adjustment in Lasix.  The Veteran's weight decreased 6 pounds within a few days.  No notation regarding regulation of activity appears in the treatment notes.  The providers concluded that the Veteran's renal function was stable.

The evidence demonstrates that the Veteran does not require renal dialysis.  He does manifest edema at times, but increases in edema are not persistent.  The Veteran's activity has not been limited due to edema.  The Veteran's providers have concluded that he has "minimal" proteinuria, and his BUN and creatinine remain below the criteria which would warrant a total schedular (100 percent) evaluation   for renal dysfunction.  

The preponderance of the evidence is again an initial evaluation in excess of 80 percent at any time during the pendency of the appeal.  There is no reasonable doubt which may be resolved in the Veteran's favor.  

      Initial Evaluation in Excess of 10 Percent for PTSD

By a rating decision issued in June 2011, service connection for PTSD was granted, effective February 5, 2007.  An initial 10 percent evaluation was assigned.  The Veteran seeks a higher initial rating for PTSD.  

VA outpatient treatment notes dated in March 2007 reflect that the Veteran reported increased depression since the death of his son.  The Veteran appeared depressed.  He reported that smells triggered flashbacks.  His verbal communications were logical.  His grooming and hygiene were described as fair.  A GAF score of 55 was assigned.  

In July 2007, the Veteran sought evaluation of pain management.  He also expressed suicidal thoughts, and was referred for additional mental health evaluation.  However, the Veteran indicated that he was not really serious about suicidal thoughts, and the providers determined that emergency treatment was not required.  

In September 2007, the Veteran reported increased anxiety and depression related to his son's death.  He reported increased difficulty sleeping.  A GAF score of 45 was assigned.  Treatment notes dated in February 2008 reflect that the Veteran appeared depressed and was having increasing difficulty managing his diabetes and medical conditions.  The Veteran continued to report nightmares and flashbacks and difficulty sleeping.

In September 2008, the Veteran continued to report nightmares, difficulty sleeping, and flashbacks.  He reported olfactory hallucinations.  The Veteran remained sad and appeared anxious.  A GAF score of 45 was assigned.  

The examiner who conducted a March 14, 2011, VA examination noted that the Veteran was last seen for treatment of PTSD in September 2008.  The Veteran was pleasant, relaxed and attentive.  He reported feeling depressed most of the time.  A GAF score of 65 was assigned.  Treatment records dated in August 2011 and September 2011 note assignment of GAF scores of 60 and 55.  

The provider who treated the Veteran in September 2011 noted that the Veteran denied hallucinations.  His grooming and hygiene were fair, his motor behavior was normal.  Eye contact was fair.  The Veteran's facial expression was normal and responsive.  His attitude was cooperative.  His mood was neutral and his affect was appropriate, varying with the content of the discussion.  His speech was relevant, and spontaneous.  His thought processes were logical and goal-directed.  A GAF score of 60 was assigned.  The examiner opined that the effect of the Veteran's PTSD on his occupational and social functioning resulted in transient and mild decreases in efficiency and ability to perform tasks. 

      Governing regulations

The Veteran's PTSD is rated under DC 9411.  A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 51 to 60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

      Analysis

The Veteran has not worked during the period for which service connection for PTSD has been granted.  This makes it more difficult to ascertain the effect of PTSD on the Veteran's occupational and social functioning.  However, for this Veteran, managing his diabetes is the equivalent of an occupational task.  The Veteran's diabetes remained poorly controlled for a portion of the pendency of this appeal.  Each of the providers who treated the Veteran in 2007 and 2008 assigned a GAF score of 55 or less, with the range of GAF scores assigned being from 45 to 55.  

The clinical records reveal few details regarding the Veteran's symptoms, but reveal that he was depressed for a lengthy period.  He was anxious and irritable.  He maintained family relationships, in that he remained married and was responsible for helping his disabled daughter, and maintained a strong relationship with his son and his son's family.  There is little discussion of the Veteran's social functioning outside his family, perhaps because his serious medical disorders interfered with social activities.  

The evidence makes it clear that the Veteran's judgment was considered fair.  He discussed suicidal ideation on one occasion in July 2007.  He has stated that his religious beliefs preclude consideration of suicide.  There is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  His speech has been consistently described as logical and relevant.  Although he has reported irritability, it is clear that the Veteran's irritability has not resulted in violence.  His personal appearance and hygiene have been adequate.  Thus, the evidence demonstrates that the Veteran has not manifested a majority of the symptoms listed as examples of symptoms which warrant a 70 percent evaluation.  The Veteran has manifested near continuous depression and difficulty in adapting to stressful circumstances, two of the symptoms listed in the criteria for a 70 percent rating.  However, the Board finds that the Veteran's symptoms are, on the whole, more consistent with a 50 percent evaluation, as the Veteran manifests most of the symptoms listed in the criteria for a 50 percent evaluation.  The record demonstrates that the Veteran had a flattened affect panic attacks occurring more than once a week, difficulty in understanding complex commands, had some impairment of judgment, but did not manifest impairment of short- and long-term memory or disturbance of speech.  

The record also establishes that the Veteran did not obtain care for his PTSD during the period from September 2008 through March 2011.  The absence of evidence makes it difficult to determine whether this means that the Veteran did not seek care because his symptoms were of lesser severity, or whether continued disturbances of motivation and mood prevented the Veteran from seeking treatment.  The Board notes that medications prescribed for PTSD were continued during the period from September 2008 through March 2011, as the Veteran was under continuous medical care.  The evidence demonstrates that the Veteran had serious medical and family problems.  The Board will, resolving doubt in the Veteran's favor, assume that the Veteran's symptoms remained at essentially the same level of severity during this period as the Veteran manifested while receiving treatment for PTSD.  

The Veteran's GAF scores of 45 to 55 prior to March 14, 2011, fall in the range which may be consistent with either moderate or serious impairments of functioning.  The Veteran remained independent in his self-care and activities of daily living despite serious health impairments.  The Veteran was unable to control his diabetes well, so as to avoid complications from diabetes, but was able to avoid having any episodes of hypoglycemia or hyperglycemia of such severity that emergency care was required.  Overall, the record, considering the stability of the Veteran's family relationships, the Veteran's independent functioning, but with depression and lack of good control of diabetes, is most consistent with a 50 percent evaluation for PTSD, prior to the March 14, 2011, VA examination. 

From March 14, 2011, the symptoms of PTSD are of lesser severity, as reflected by the treatment notes and the assigned GAF scores, ranging from 65 on March 14, 2011, to 55 later that year.  In particular, the Veteran has remained independent in self-care and activities of daily living, and has achieved better control of his diabetes, despite the increasing severity of his serious health impairments.  The Veteran has attempted to exercise and to seek more regular treatment of PTSD.  Although the evidence reflects that such attempts have been of limited success due to the Veteran's serious health impairments, he has made an attempt, consistent with the improvements in mood and motivation noted by the examiner and treating providers in 2011.  Treatment notes through February 2012 demonstrate no change in the Veteran's PTSD symptoms.  

The Board finds that the GAF scores assigned are consistent with a 30 percent evaluation, from March 14, 2011, but no higher initial rating.  In particular, the assigned GAF scores reflect no more than mild to moderate impairment in social, occupational, or school functioning.  In this case, the Veteran is demonstrated to seek appropriate medical care and has continued to maintain the necessary relationships with medical providers to obtain such care.  The evidence does not reflect symptoms or impairment such as to warrant a 50 percent evaluation during this period.  

Evaluation in Excess of 20 Percent for Diabetes Mellitus and 
Diabetic Retinopathy

The Veteran was awarded service connection for diabetes in 2002.  He sought an initial evaluation in excess of 20 percent.  That claim was denied by the Board's October 2010 decision, and that decision is final.  See August 8, 2011 CAVC Order.  The Veteran submitted a new claim for a higher evaluation in 2009.  This appeal follows denial of the 2009 claim.  The RO determined that the medical evidence demonstrated non-compensable diabetic retinopathy, and added that disability.

The evidence does not establish that more than sedentary activity is precluded by the Veteran's diabetes.  Treatment notes in June 2010 reflect that the Veteran had gained weight to over 300 pounds.  He was referred to the MOVE program to increase his exercise.  He was directed to increase his exercise.  He was directed to use his Wii games to increase his exercise.  This evidence establishes that the Veteran was advised to increase, not regulate, his general and recreational activity.  

Moreover, the evidence reflects that, when the Veteran did increase his exercise, his blood sugar decreased.  When the Veteran reported this, the providers changed the Veteran's medications, and advised the Veteran to continue the exercise.  This evidence demonstrates that the Veteran's exercise was not regulated, within the meaning of the criteria governing the schedular evaluation.  The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

However, the Board finds that the evidence demonstrates that the Veteran's diabetic retinopathy warrants a separate compensable evaluation.  According to 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

In this case, the Veteran's visual fields were, in the left eye, were: temporally, 65; down temporally, 65; down, 55; down nasally, 50; nasally, 45; up nasally, 40; up, 40; up temporally, 50.  The Veteran's visual field examination showed a loss of 90 degrees of the expected 500 degrees of expected visual field, or, an average contraction to 50 degrees.   

In the right eye, the Veteran's visual fields were: temporally, 70; down temporally, 70; down, 60; down nasally, 45; nasally, 35; up nasally, 35; up, 40; up temporally, 50.  The total visual field loss was 85, or, an average contraction to 53 degrees. 

Visual field defects are rated under DC 6080.  Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, or a 30 percent disability rating for unilateral loss, or is rated as for visual acuity of 5/200 (1.5/60).  Lesser concentric contraction, that is, greater remaining visual field, warrants evaluations from 10 percent to 70 percent.  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as for visual acuity of 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss.  With a remaining visual field of 46 degrees to 60 degrees, a 10 percent disability rating is warranted, either for unilateral loss, or bilateral loss.  38 C.F.R. § 4.84a, DC 6080. 

In this case, the Veteran has an average concentric contraction of just over 10 degrees, leaving him an average remaining visual field above 50 degrees in each eye, but below 60 degrees.  As the average visual field in each eye is between 45 degrees and 60 degrees, the Veteran is entitled to a separate, compensable, 10 percent evaluation, but no higher evaluation for his nonproliferative diabetic retinopathy.  He is not entitled to a higher rating as the rating would be noncompensable if it were based on the Veteran's corrected visual acuity or on incapacitating episodes, as there in no record of incapacitating episodes due to retinopathy.  

The Board has considered the evidence during the year prior to submission of this claim.  38 C.F.R. § 3.400(o)(2).  No greater disability due to retinopathy is shown during that period.  

Extraschedular Consideration

Based upon the findings discussed in detail above, the Board finds that at no point have the service connected disabilities on appeal been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than those assigned in this rating decision, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the symptoms of peripheral neuropathy, renal insufficiency, PTSD, and diabetes mellitus with retinopathy described by the Veteran.  The rating schedule provides for ratings higher than those assigned based on more significant functional impairment.  The possibility of extraschedular evaluation was considered by the RO, as noted by inclusion of the provisions of 38 C.F.R. § 3.321(b) in the SOCs and supplemental SOCs issued in this case.  

Even if the rating schedule were not considered adequate, the Veteran ceased his employment in 2003, before the period addressed by any of the disabilities rated in this decision; the Board has discussed occupational functioning insofar as it applies to the Veteran.  The Board concludes that there is no exceptional picture shown as to the Veteran's employment except as considered within the schedular evaluations assigned in this decision.  There is no record that the Veteran has required hospitalization during the pendency of appeal for any of the disabilities at issue.  Thus, neither the first nor the second criterion for referral for an extraschedular evaluation is met as to any disability.  

Moreover, TDIU has been granted, effective from January 7, 2008, so consideration of an extraschedular evaluation has, in effect, already been granted for that period.  The only rating addressed in this decision which affects a period prior to January 7, 2008, is the initial rating for PTSD.  As to the evaluation of PTSD prior to January 7, 2008, the Board finds the criteria reasonably describe the claimant's disability level and symptomatology due to PTSD, and that the disability picture presented by the Veteran's PTSD is contemplated by the rating schedule.  The assigned rating is therefore adequate, and no referral for extra-schedular consideration for PTSD is required. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Referral for extraschedular consideration is not required.  



ORDER

Entitlement to service connection for a GI disorder, to include GERD, acid reflux disease, hiatal hernia, or other intestinal problems is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for fibromyalgia is denied.

An increased evaluation from 10 percent to 20 percent for peripheral neuropathy, right lower extremity, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only. 

An increased evaluation from 10 percent to 20 percent for peripheral neuropathy, left lower extremity, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only. 

Entitlement to an evaluation in excess of 80 percent for chronic renal insufficiency is denied.

An increased evaluation from 10 percent to 50 percent for PTSD, prior to March 14, 2011, and a 30 percent evaluation from March 14, 2011, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only. 

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.

Entitlement a separate, compensable, 10 percent evaluation for diabetic retinopathy is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only. 

  
REMAND

In arguments submitted in December 2011, the Veteran's representative contended that the Veteran was entitled to further development of medical opinion.  The Joint Motion directs that the Veteran be afforded further VA examination.  VA examination consistent with the Joint Motion is required.  In particular, the Veteran's representative argues that the Veteran's diabetes had its onset prior to the onset of the Veteran's hypertension.  The summary of a 1993 VA hospitalization appears to discuss onset of each disorder.  More complete records during that time period should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify any provider who has advised him that his hypertension or ocular hypertension was due to a service-connected disability, to include diabetes or PTSD, or to identify any record or information which might substantiate his claim. 

2.  The Veteran should be asked when he first recalls being told he had diabetes or hypertension, if before 1993, and should be asked whether he was first treated for diabetes or hypertension by VA or by a non-VA provider.  The Veteran should be asked to identify any non-VA provider who treated him for diabetes or hypertension prior to his VA treatment for those disorders.  

The Veteran's original VA outpatient treatment records for the period from 1991 to 1998 should be sought.  The complete records of a 1993 VA hospitalization, to include laboratory reports and vital signs records, should be sought.   

If the Veteran was treated by a private provider for diabetes or hypertension prior to the VA treatment of those disorders, the private treatment records should be sought as well.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  The Veteran should be scheduled for endocrinology examination and any other examination necessary to determine whether the Veteran's hypertension is etiologically related to his diabetes mellitus.  The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  All indicated studies should be conducted.  In particular, each examiner should review the Veteran's VA treatment records and private treatment records as necessary to determine when diabetes mellitus and hypertension were first manifested and diagnosed, with attention to 1991 and 1992 VA outpatient treatment records, records of a 1993 VA hospitalization, later relevant records, and records obtained during the course of this Remand.  Each examiner should also review the reports of a September 2007 VA examination report and a January 2002 VA examination, and any other VA treatment records which will assist the examiner to determine the onset of the hypertension and diabetes.  

The examiner should be advised of the following:
	Service connection may be granted if a disorder was incurred during (coincident with) active service, or may be presumed related to service.  Incurrence during service may be established by evidence showing inception or aggravation during service.  
	Service connection is also warranted for a disorder which is secondary to or the result of or proximately due to a service-connected disability or treatment for a service-connected disability.  
	The Veteran has been granted service connection for diabetes mellitus, type 2, presumed service-connected based on the Veteran's exposure to herbicides.  Service connection has been granted for PTSD, neuroendocrine carcinoma of the lungs, carpal tunnel syndrome, and for complications of diabetes, including renal insufficiency and peripheral neuropathy.
	The Veteran contends that hypertension is secondary to his service-connected diabetes or to some other service-connected disability.

	After all relevant evidence in the claims file is reviewed, the VA examiner should address the following: 

a.  Determine an approximate date (month/year) of onset of the Veteran's current hypertension.  If the time frame of onset and the date of medical diagnosis were different, please state the approximate date of medical diagnosis of hypertension.  Explain the basis for your answer. 

b.  Determine an approximate date (month/year) of onset of the Veteran's current diabetes mellitus.  If the time frame of onset and the date of medical diagnosis were different, please state the approximate date of medical diagnosis of diabetes mellitus.  Explain the basis for your answer. 

c.  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's hypertension is the result of, secondary to, or etiologically related to, the Veteran's service-connected diabetes mellitus?  Explain the basis for your answer.  

d.  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's hypertension is aggravated by the Veteran's service-connected diabetes mellitus?  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

4.  After the development directed in paragraph #4 is conducted and the report is associated with the claims or electronic file, an ophthalmologist or other appropriate specialist should be asked to determine whether the Veteran's ocular hypertension, left eye, is etiologically related to his diabetes mellitus.  Examination should be conducted if necessary.  The claims folder must be made available to the reviewer or examiner in conjunction with the opinion request.  All indicated studies should be conducted.  The 

The reviewer or examiner should be advised of the following:
	Service connection may be granted if a disorder was incurred during (coincident with) active service, or may be presumed related to service.  Incurrence during service may be established by evidence showing inception or aggravation during service.  
	Service connection is also warranted for a disorder which is secondary to or the result of or proximately due to a service-connected disability or treatment for a service-connected disability.  
	The Veteran has been granted service connection for diabetes mellitus, type 2, presumed service-connected based on the Veteran's exposure to herbicides.  The Veteran has also been granted service connection for PTSD, neuroendocrine carcinoma of the lungs, carpal tunnel syndrome, and for complications of diabetes, including renal insufficiency and peripheral neuropathy.
	The Veteran contends ocular hypertension, left eye, is secondary to his service-connected diabetes or to some other service-connected disability.

	After all relevant evidence in the claims file is reviewed, the VA reviewer or examiner should address the following: 

a.  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's ocular hypertension, left eye, is the result of, secondary to, or etiologically related to, the Veteran's service-connected diabetes mellitus?  Explain the basis for your answer.  

d.  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's ocular hypertension, left eye, is aggravated by the Veteran's service-connected diabetes mellitus?  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is deficient, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


